Citation Nr: 0323877	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased disability rating for actinic 
keratosis of the lower lip, currently evaluated as 10 percent 
disabling.  

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









REMAND

On July 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Board intends to consider the 
following legal authority that may not 
have been fully considered by the agency 
of original jurisdiction: Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  
Please send a Rule of Practice 903(c) 60-
day notice letter to the veteran, 
enclosing a copy of the above legal 
authority.  Specifically, she needs to be 
given notice of the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

2.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded 
gastrointestinal and dermatological 
examinations.

a.  The examiners, prior to conducting 
the examinations of the veteran, must 
review the claim's folder and must state 
that he/she did so prior to examining the 
veteran.

b.  Thereafter, the examiners should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.

c.  Next, all indicated tests and studies 
should be accomplished.

d.  As to the gastrointestinal examiner, 
he/she should provide a medical opinion 
as to whether the veteran's irritable 
bowel syndrome is manifested by adverse 
symptomology that equates to serve 
symptoms - i.e., diarrhea or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress.  See 
38 C.F.R. § 4.114, Diagnostic Code 7319.

e.  As to dermatological examiner, he/she 
should provide a medical opinion as to 
whether the veteran's actinic keratosis 
of the lower lip is know cancerious and, 
if so, the correct diagnosis of the 
disease process effecting the veteran's 
lower lip.  Thereafter, the examiner 
should provide an opinion as to whether 
the disability produces a marked and 
unsightly deformity of the lips; marked 
disfigurement, or is exceptionally 
repugnant.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, 7819.

f.  The above opinions must make specific 
reference to the opinions of record.  
Specifically, the gastrointestinal 
examiner must cite to the opiniones 
provided at VA examinations in December 
1996 and June 1997 and the dermatological 
examiner must cite to the opiniones 
provided at VA examinations in June 1999 
and September 2001.

g.  A legible report of examination must 
be associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 






to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



